Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 1 of 21 PageID #: 1144




                                 EXHIBIT 4
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 2 of 21 PageID #: 1145


                            Vanan Online Services
                                     MeetingMay202016
      File Name:

                                     2
      Number of Speakers:

      Length of file:                00:48:41

      Audio Category

      List volume, accent, N/N Difficult
      speakers.

      Any Comments (e.g. times Verbatim: Yes              Time codes: No
      of recording not needing
      transcription, etc. e.g., off Speaker ID: Yes
      the record conversation)

      Any     Problems       with
      Recording
                                     Background Noise
      (e.g., background     noise,
      static, etc.

      Unusual Words or Terms:
      Must be completed

      (e.g.,        abbreviations, N/A
      Company Names, Names
      of people or places,
      technical jargon

      Transcriber VIN:


      QA/QC VIN



      Comments




                          Business Email:Support@vananservices.com
                              Website: www.vananservices.com
                                Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 3 of 21 PageID #: 1146


                              Vanan Online Services
  [Audio Begins] [0:00:00]

  [Background noise]

  Miss Clarke: I am going into a meeting with Miss Christy, my lunch break was over at 2:15. I
  called to tell her that I was going to use the bathroom and come down to meet with her. She
  said, “You took your lunch period at 2:15, I wanted you in this meeting, I really need to talk to
  you. You do your personal thing on your own time, but we--, I need to speak with you now,
  right now Miss Clarke. So, you have to do that on your own time.” I am eight months pregnant
  and wanting to use a bathroom.

  [Background noise]

  Miss Christy: It’s 12:21?

  Miss Clarke: 12:22.

  Miss Christy: So, you're seven minutes late. So, you're going to take your lunch and your
  lunchtime is for you to have your lunch, to do your personal. So, you sat upstairs, you have your
  lunch and then on my time you go to the bathroom. As much as you were late for the meeting
  that you never showed up to, you still had lunch and then you stayed late for the meeting. You
  still come seven minutes late to the meeting that you were supposed to come to me with earlier.
  Miss Clarke, when I came to you this morning, it was 11:05am and you were on the phone, I said
  to you, “Miss Clarke, I need to speak to you. Could you see me once you get off the phone?”
  You did not spend 25 minutes on the phone. You got off the phone with it, you forgot or
  whatever it was.

  Miss Clarke: I did not forget.

  Miss Christy: You went upstairs. So, Miss Clarke why didn’t you come to see me as I directed
  you?

  Miss Clarke: When you spoke to me, it was not 11:05, but I'm not going to argue about the time
  because we have witnesses in there to see at the time. When you came in to speak with me, I
  was on the phone or going on the phone. You said, “Miss Clarke, you would like to speak with
  me once I finish off the phone.” I said, “Okay.” I got on the phone, I called a parent, I did all
  that was needed to do to close up the case that I was working on at 11, maybe 11:20 something.
  Miss Henry had already left, Miss Crews didn't come back yet. I was waiting for Miss Crews
  to…

  Miss Christy: But Miss Henry shouldn’t be leaving at 11:20 something. Miss Henry takes her
  lunch at 11:30.

  Miss Clarke: Yeah, but Miss Henry was already gone. Maybe I could be wrong at the actual
  time, but it was almost 11:30. Miss Penny went on her lunch, Miss White went on her lunch, I
                              Business Email:Support@vananservices.com
                                  Website: www.vananservices.com
                                    Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 4 of 21 PageID #: 1147


                             Vanan Online Services
  was sitting in there calling the parents. Miss Cruz did not come back here. And once Miss Cruz
  came back in at 11:30, I went upstairs, I ate my food. I saw that Delea was coming into the room
  with you when I was walking up the stairs to go to eat my food, so I said, “Okay, I'll come back
  down.” I did not forget to speak with you. I just assumed that you was going to be in a meeting
  anyway. I said, “You know what, let me go grab my lunch, because I need to eat.” It was
  nothing, nothing more than that, that I needed to eat.

  Miss Christy: Miss Clarke, I’m not arguing about your lunch, I'm saying to you, I think you
  ended up about 11:05. I know what time I came with you [inaudible] [0:0359].

  Miss Clarke: I'm not gonna argue the time Miss Christy.

  Miss Christy: And if you wanna tell me you were on the phone with a parent for 25 minutes?

  Miss Clarke: It was--, Miss Christy, I don't know the time, but I was on the phone. I don't know
  the time and it wasn't, it wasn't--, when I was on the phone with you, you said it was 20 minutes.
  I come down here with you, you’re now saying it’s 25 minutes.

  Miss Christy: I said it was 11:05 when I came in. Which when I’m doing the math…

  Miss Clarke: That's not what you said when you was on the phone.

  Miss Christy: Miss Clarke, you know what, one of the issues I'm having with you, anyway I'm
  speaking to you, and we have had this meeting with your union rep and we have gone down this
  road, is the disrespectful manner in which you choose to respond to me, that's where I'm having
  most of my problem. And this is--, we have sat with your union rep on two occasions and have
  gone through this, you do not know how to respond to me as your supervisor, and this is the
  issue that I’m having with you.

  Miss Clarke: Miss Christy, in all due respect, you call me down at--, I call you at 12:15 to say,
  ‘I'm coming down, I'm just gonna run to the bathroom and come right down.” You said, “Do not
  go to the bathroom, handle your personal business on your personal time.”

  Miss Christy: No, I said to you, I said to you, “You had all that time upstairs to go do what you
  had to do.” And I sent you an email on the back drop. I said, “[inaudible] [0:05:28].” So, Miss
  Clarke, if you miss a meeting and I sent you an email again, and said, “Report to me at 12:15.”
  You sat upstairs all this time and then you waited until you're supposed to report to me, you had
  45 minutes of your own time. So, think about it Miss Clarke, you had 45 minutes of your own
  time where nobody bothered you. And I said to you, I sent you an email, “Please be here at
  12:15.” So, you sat in your office for the 45 minutes and when you were supposed to report to
  me, you call me to say, “Well, I have to go to the bathroom.” Please think about your actions.

  Miss Clarke: Are you finished? And I'm gonna speak and can you please give me the same
  respect that I give you and not interrupt me. You did not send an email to me saying that report
  to you at 12:15. I did not receive an email saying to report at 12:15. I called you at 12:15 to say
                            Business Email:Support@vananservices.com
                                Website: www.vananservices.com
                                  Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 5 of 21 PageID #: 1148


                             Vanan Online Services
  that I'm going to--, I haven't received any email from you about any meeting. So, if you have
  sent it, it hasn't gone to my email boxes yet. So, that’s one. Two; when I was finished with my
  lunch, I said let me come down. I called you to say I'm coming down now, Miss Christy, right?
  I stood up, I said, “I'm going to use the bathroom and come right down.” And the reason why I
  called you is because I didn't want you to be upset that I didn’t come right after my lunch period.
  So, I made sure to call you to tell you that I'm just going to run to the bathroom and come right
  in. You then said to me, “Miss Clarke, you had your lunch period and now you want to take my
  time, you want to take my time to do your personal business, do your personal business on your
  own time. And I want to see you now at 12:15.”

  Miss Christy: So, I sent you an email at 11:56 saying to you, “Please, leave [inaudible] [0:07:32]
  you did not show up for the meeting, leave the [inaudible] [0:07:35] at 12:15.”

  Miss Clarke: I didn't receive that email. So, I'm going to go upstairs to check to see why I didn't
  receive that email at 11:56, you said, because while I was eating my lunch, I was working. And I
  was at the computer, I'd never move from the computer. So, if that email was sent, I didn't
  receive it, but I will check. So, I'm not going to argue about that. But, I am a little--, to say not
  to use a bathroom to…

  Miss Christy: No, no, no, I did not tell you not to use the bathroom because you use the
  bathroom throughout the day.

  Miss Clarke: I do.

  Miss Christy: I said to you, “You had your, you just--” Miss Clarke, think about it like this, you
  have a teacher who has a 45 minute lunch and the teacher sits at her 45 minute lunch and waits
  until the lunch period ends and then said, “Okay, you [inaudible] [0:08:27] class to me and then
  go to the bathroom.” Your lunch period. And that's why I said, when you're on your lunch
  period, I told my secretary, for that period, do not disturb you. That's the time that you have your
  lunch, you go to the bathroom and I specifically have conversation with you about the meeting.
  And I said, “Meet me at 12:15.” If my boss says to me, “You miss a meeting, meet me at
  12:15.” And I have my lunch, it is within that window. If you go out to any meeting as a
  professional and you get a break, you go to the bathroom during that break time. You go to the
  bathroom during your lunchtime. You don't use the break to sit around and then after the break
  ends, and the scheduled time to get to the meeting you say, “Oh well, I gotta go to the
  bathroom.” You knew you had a meeting to come to me, whether you got the email or not
  because I had a conversation with you. Your lunch ends at 12:15. I said to you on phone, “See
  me after your lunch.”

  Miss Clarke: You did not say that, you hung up the phone on me. You did not say, “See me
  after lunch.” But I knew you wanted to see me is why I called you.

  Miss Christy: So, why would you sit there throughout your lunch period and then when you’re
  supposed to meet with me that's the time you choose, after you had 45 minutes for yourself.

                            Business Email:Support@vananservices.com
                                Website: www.vananservices.com
                                  Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 6 of 21 PageID #: 1149


                              Vanan Online Services
  You choose to sit with that 45 minutes and then after the 45 minutes, when you're back on the
  clock to tell me, “Oh, I have a meeting with you but I have to run to the bathroom.”

  Miss Clarke: I didn't choose it, my body chose it. So, when I got up I felt that I needed to pee. I
  was eating my lunch doing my work. I wasn't just…

  Miss Christy: Don’t raise your voice at me.

  Miss Clarke: I'm not raising my voice Miss Christy. Miss Christy, I have yet to raise my voice,
  not at all. I haven't raised my voice at anytime talking to you. So, that's wrong of you to say
  that. I was eating my lunch, doing my…

  Miss Christy: What?

  Miss Clarke: I said it’s wrong of you to say that because I haven't raised my voice at any time.

  Miss Christy: Miss Clarke, have you seen your attitude? Have you heard your tone?

  Miss Clarke: I'm a little frustrated, yes, I'm very frustrated, because you’re telling me not to use
  a bathroom when I need to use the bathroom.

  Miss Christy: No, I did not tell you to--, Miss Clarke, I did not tell you not to use the bathroom.
  I said to you, “You have 45 minutes of your own time that just ended, I need to meet with you.”
  You know what? Miss Clarke, I’m telling you this, since over the last couple of months, I've met
  with you and union rep and I find that this has been the nature of the meetings. It had stopped
  for a while and I've seen it. I saw the beginning of it again, when I pulled you in here to speak to
  you about you sitting upstairs in the office when the classroom was going chaotic. And you said
  I told you not to supervise the math so you're not going in there.

  Miss Clarke: I did not say that at all to you, that’s a lie.

  Miss Christy: And I sat here and I saw you, that’s a lie. I never said Miss Clarke.

  Miss Clarke: And that's not what you said. You said it has been reported to you by teachers that
  I said…

  Miss Christy: That’s what I said. I never said by teachers. I never said by teachers. I said it was
  reported to me, I never said by whom.

  [Phone Ringing]

  Miss Clarke: Okay. I thought you said by teachers, I could be mistaken. But it has reported to
  you that--.



                              Business Email:Support@vananservices.com
                                  Website: www.vananservices.com
                                    Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 7 of 21 PageID #: 1150


                            Vanan Online Services
  Miss Christy: Yeah, hello. I don’t have an appointment, you said you don’t need to come for
  something [inaudible] [0:11:55].

  Miss Clarke: You said it has been reported to you that…

  Miss Christy: Miss Clarke stop, stop, stop. Miss Clarke, stop. I’m not doing this. It’s
  unprofessional and I'm not doing this back and forth with you anymore.

  Miss Clarke: Okay.

  Miss Christy: I already said that to your union rep, I'm not doing this with you. I've had two
  meetings regarding the same behaviors and I'm not going down that road with you anymore. I
  cannot do this, I will not do this. I want you to know this; I have had several conversations with
  you about your performance. You're not performing. You had a conversation with me where
  you asked me, “Should I take off? What do you think?” I can’t make that decision for you.

  Miss Clarke: I didn't ask that conversation, you came to me and said you think I should take off.
  And I told you there's no reason for me to take off.

  Miss Christy: Miss Clarke, I told you that?

  Miss Clarke: Yes. In conference room, you met with me and said to me, because of my--, you
  see that I'm forgetful, I'm not doing what I need to do. Okay, walk away. You're not gonna lie
  on me.

  Miss Christy: Miss Clarke, when I sat with you in that 449, you said to me…

  Miss Clarke: You suggested me take off. And I said I will not stay home because it doesn't
  make sense.

  Miss Christy: You said to me you’re not staying home because when you stay home, you have--,
  you’re crying all the time.

  Miss Clarke: Yes, because it doesn't make sense for me to stay at home.

  Miss Christy: And I said to you, “Miss Clarke, you're not functioning, you're forgetful. You are
  not performing.” You said to me, “Should I take off?” I said to you… Yes, that’s what you said.

  Miss Clarke: I didn’t say, “Should I.” I said, “If you want me to take off, Miss Christy.”
  Because you started the conversation with me taking off. “Then I will take off, but I won’t take
  off.”

  Miss Christy: You said, “If you want me to take off.” And I said to you, “I’m not making that
  decision for you.”

                            Business Email:Support@vananservices.com
                                Website: www.vananservices.com
                                  Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 8 of 21 PageID #: 1151


                             Vanan Online Services
  Miss Clarke: Okay. But you started the conversation Miss Christy.

  Miss Christy: I never told you to take off.

  Miss Clarke: Yes, you started the conversation and you said to me, “Miss Clarke” I am
  forgetful, I’m slipping through the cracks and you feel as if maybe I should take off because of
  the pregnancy. I said, “Miss Christy” I told you, I said, “There's nothing wrong going on with
  my baby, it’s is really things that’s going on with my body, but I would not want to take off.”

  Miss Christy: Miss Clarke, what you said to me is, “Do you think I should take off?”

  Miss Clarke: Not, “Do you think” I said, “If you want me.”

  Miss Christy: I said, “If you want me to take off.”

  Miss Clarke: Yes, if you want me.” And that’s because you started by saying take off.

  Miss Christy: And my response--, cause Miss Clarke you're not performing. Miss Clarke, you
  are not performing. Miss Clark, you're coming to work every day, you are not performing this is
  not performance. Miss Clark, you are not performing.

  Miss Clarke: Miss Christy, in all due respect, you say I'm not performing, please give me
  instances and times that you are referring to.

  Miss Christy: What do you do on a regular day? Tell me what you get accomplished.

  Miss Clarke: No, please, I'm just asking you since you're saying I'm not performing and you
  have said it more once, please explain to me what are you referring to.

  Miss Christy: Miss Clarke, how many times do I have to remind you, send you email? Take for
  example something as simple as an initial that you entered into CCs in October, it is still not
  done because you dropped the ball. You totally forgot.

  Miss Clarke: So, that’s just the first one? So, you're talking about an initial report?

  Miss Christy: Do you want me to pull all the emails that I've been sending to you reminding you
  of?

  Miss Clarke: That's fine Miss Christy.

  Miss Christy: You’ll get them, in due time. You’ll get all of them, because I have every one of
  them.

  Miss Clarke: That's fine. In all emails you have yet to specify what it is that I'm not performing
  in. And I'm asking you now if you can tell me what it is you’re referring to.
                             Business Email:Support@vananservices.com
                                 Website: www.vananservices.com
                                   Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 9 of 21 PageID #: 1152


                             Vanan Online Services
  Miss Christy: Miss Clarke, when I sit with you next month to do your end of your review, I will
  give you all the paperwork, I'll give you all the emails. I’ll sit with you with your goals and I
  will go over your goals, as I met with you midyear and I will show you where the lack of
  performance is.

  Miss Clarke: Okay, thank you.

  Miss Christy: Okay? All right? And I'm telling you again, I am not going to have this back and
  forth disrespectful exchange with you because when Donald Conyers pulled me to the rug on
  something, I can’t argue back and forth defending you.

  Miss Clarke: I understand that.

  Miss Christy: And you have been doing this repeatedly. You have been doing it, I have called
  your union in twice about it.

  Miss Clarke: Miss Christy, all due fairness and fairness, we spoke about it. Even in the second
  time we spoke about it in our meeting with the union rep, I did not speak one time.

  Miss Christy: I'm not talking about in the meeting, I'm talking about things like now, like right
  now.

  Miss Clarke: And right now I'm speaking like this out of true frustration.

  Miss Christy: And I said to you already before, and I’ve said to your union rep, when you deal
  with me, you cannot come to deal with me with your frustration and your emotions. Miss
  Clarke, I am your supervisor, do not come to me frustrated and give me that tone, because you
  are, and this is something we have gone through repeatedly, when you come to me to speak to
  me I am your boss. Don't come to me with your frustration and your emotions. You have to
  clear those away and come to me professional and that's not what I'm getting from you.

  Miss Clarke: Miss Christy, in all due respect, you have called me and said to me, “Miss Clarke,
  pick up the phone when I'm calling.” I said, “Miss Christy, as soon as the phone rang, I picked
  up the phone.” You said, Miss Clarke, I do not think you understand what I'm saying., I'm
  saying pick up the phone when I'm calling. You do not know what I'm calling about, it could be
  anything.” I said, “Miss Christy, I did pick up the phone when you were calling.” You said,
  “No, Miss Clarke, you're not hearing me. I was calling you, the phone was ringing, ringing,
  ringing and you did not pick up the phone.” I said, “Unless I was at the bathroom, Miss Christy,
  I missed those calls, as soon as I heard your phone call, I picked up the phone.” You said, “No,
  you didn't, Miss Clarke, because I was on the phone with Miss Jackson.”

  Miss Christy: Stop, stop right there. I'm not doing this with you, because for some unknown
  reason, I'm not doing this with you. I'm not, because I'm gonna have to call Melean again for
  another unprofessional meeting. So, I'm telling you stop while you’re ahead.
                            Business Email:Support@vananservices.com
                                Website: www.vananservices.com
                                  Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 10 of 21 PageID #: 1153


                              Vanan Online Services
   Miss Clarke: Okay, then Miss Christy, going forward, I would like for us when we have any
   kind of conversation, especially when you're talking about professionalism, if we can also have
   someone in the room, because honestly…

   Miss Christy: I am not, let me stop right there, I'm not gonna have an assistant principal, who's
   unprofessionalism and lack of making changes that have been pointed out repeatedly about her
   tone and her attitude, who can’t make the switch to understand when she has to deal
   professionally, I'm not going to have an AP. I work as an AP and there are several other APs. I
   don't know of any other principal who have to bring someone in to have a conversation with the
   AP, because the AP don't know how to adjust professionally. So, Miss Clarke, I'm not going to
   go down that road where I am going to have to go. The role of the assistant principal is to
   support the school and support the principal in his or her goal and vision. If that cannot happen,
   I am not going to go through. There are other ways and means to fix that. Instead of me every
   time you and I have to get to this midpoint where I'm telling you that your tone and your
   response to my directive to you is one of unprofessionalism, I can't do this with you anymore,
   Miss Clarke. I cannot go through this anymore.

   Miss Clarke: Miss Christy, you and I are speaking in an office, it’s just you and I. You, just like
   myself, right, I'm supposed to be here for you, Miss Christy. As an assistant principal, I am here
   for you to support you and your vision for the school. I should be able to speak to you, not in a
   rude manner, but in a professional manner and also voice my concerns. I should also be able to
   tell you when I'm frustrated, when we're in a private conversation. But I can't and I don't. Right
   now, Miss Christy…

   Miss Christy: Didn’t you just tell me several times that you're frustrated?

   Miss Clarke: No, no, I'm telling you--, I’m saying I said it today, I said it today. But on no
   occasion do I get to speak to you in any other type of manner. I sit, I take notes, and that is it.
   That is the extent, because, Miss Christy, you have belittled me, yes. You walk behind me
   wobbling while I was pregnant, while I am still pregnant.

   Miss Christy: I walk behind you?

   Miss Clarke: Yes. And I have witnesses to it. You have belittled me on so many occasions.
   You have gone to people and discuss me to people that have nothing to do with administration.

   Miss Christy: Do not raise your voice at me.

   Miss Clarke: Then I apologize if I'm becoming passionate right now.

   Miss Christy: How many times did you raise your voice at me?

   Miss Clarke: I'm saying it right now that I have raised my voice because I do feel myself
   becoming heated at this point. But I am going to take it down because you are correct, I should
                             Business Email:Support@vananservices.com
                                 Website: www.vananservices.com
                                   Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 11 of 21 PageID #: 1154


                                Vanan Online Services
   not raise my voice at you. [Phone Ringing] But you have gone and discuss my performance, my
   behavior, my everything with people that has nothing to do with the administration on many
   occasions. You have done so many things, that is so unprofessional, but yet you can come and
   say to me, “Miss Clarke, I do not understand your frustration.” You do not understand why I'm
   being unprofessional and you wrap it up as being unprofessional. And I have never, never
   stepped out of line with you. You have hunged up the phone on me on many different occasions,
   more than five…

   Miss Christy: I ended my call.

   Miss Clarke: Call it what you like Miss Christy, but you didn’t say, “Bye Miss Clarke” you
   didn’t say anything, you just hung up the phone on me.

   Miss Christy: Miss Clarke, your attitude is becoming unprofessional right now.

   Miss Clarke: Okay. Then I do apologize. You have the floor.

   Miss Christy: So, you would have to sit down to be discussing me to know that…

   Miss Clarke: I don't need to sit down to discuss you, let me tell you why. [Silence] I don't have
   to sit down, because let me tell you why. Let me tell you why I don't need to sit down and
   discuss you, because people have come to me and said things that they don't know they shouldn't
   be saying. And that's how I know you have discussed me.

   Miss Christy: So, just like when I come to you and say to you, “I was told that you said you're
   not going in the classroom because you don’t supervise me.”

   Miss Clarke: But you could have never heard that from anyone, because the only person that I
   said that I don't supervise Brown to was Mr. Rivera.

   Miss Christy: But wait, you said, I never said that, that’s a lie.

   Miss Clarke: No, I didn't say that. I said the only person that I ever spoke to about not
   supervising Miss Brown is Mr. Rivera. And I just said that.

   Miss Christy: So, you’re admitting that you’re saying you said that you weren't going into
   classroom?

   Miss Clarke: No, I didn't say that part.

   Miss Christy: You said it.

   Miss Clarke: Okay. No, I didn't understand, okay.



                              Business Email:Support@vananservices.com
                                  Website: www.vananservices.com
                                    Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 12 of 21 PageID #: 1155


                                Vanan Online Services
   Miss Christy: But when somebody else comes to you and say something I said, I'm not
   entertaining anybody who is coming to discuss me with you because there must be a window
   open up that people can come in and discuss you with me. Okay? There has to be a window
   opened up Miss Clarke, where people feel comfortable to come in to discuss me with you.

   Miss Clarke: Miss Christy, you have said--, I know the window has been open but you have said
   to someone, in regards to the cell phones. You have said, “Miss Clarke shouldn’t be having any
   meetings in her room, so you just go in there as you see fit.”

   Miss Christy: I said that?

   Miss Clarke: This is what has been told to me. If this is incorrect, I'm bringing it to your
   attention now. “She don't need to have any meeting in her room.” Give me a minute please. Let
   me calm down.

   Miss Christy: And I would tell somebody that you shouldn't be having no meeting in your
   office?

   Miss Clarke: Yes, they came in, “Oh, Miss Clarke, I feel so uncomfortable coming in” I said,
   “It's okay. It's not a problem.” He said, “But Miss Christy said, I shouldn't be having any
   meetings in my office, I should be having it in the conference room. So, you go right ahead and
   you go right in there.”

   Miss Christy: What?

   Miss Clarke: I said, “Okay, no problem.”

   Miss Christy: I will tell, and you would sit there believe that I would tell somebody you
   shouldn't be having meetings in your office, where would you be having the meetings?

   Miss Clarke: I do not know, Miss Christy. So, whenever possible, I go into the conference room
   to have my meetings.

   Miss Christy: I would tell somebody that you shouldn't be having meetings in your room?

   Miss Clarke: Yes. That's what was said.

   Miss Christy: [Laughter] Oh Lord have mercy.

   Miss Clarke: So, I said, “Okay.” I didn't come and address it, I didn't say anything, because, you
   know…

   Miss Christy: You should have come to me at that same time with the person who came to you
   with that and said to me, “Miss Christy, Miss L said, you said I shouldn’t” and it would have

                                Business Email:Support@vananservices.com
                                    Website: www.vananservices.com
                                      Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 13 of 21 PageID #: 1156


                               Vanan Online Services
   been addressed and you would have known that it's not true. Where are you going to have the
   meetings if not in your room? Yesterday I said to you…

   Miss Clarke: This was a while ago, this is not recent.

   Miss Christy: Yesterday, I said to you, “Miss Clarke, use the conference room as an office” only
   because I saw the issues you were having going back and forth up the stairs. And I said to you,
   “Use the conference room, save you the trouble of going up.” Because you said to me when you
   said you weren’t feeling well, you said to me, Miss Clarke, “Miss Christy, I sat in the staircase
   because I felt--, on the stairs because I felt so sick and I was waiting for the elevator.” I said to
   you at that point, I said, “Miss Clarke, do not take the elevator back and forth, use the conference
   room because you do a lot downstairs, because I have an issue with you in the main office for
   confidentiality reasons.” [Phone Ringing] I said, “Use the conference room as a workspace so
   that you don't…” That's the only time I've ever used about conference room. So, what you
   should have done, you should have checked the person and come to me. Hello? Put her through
   please. That's what should have happened.

   Miss Clarke: No, when it was said to me, Miss Christy, I said, “No problem if that's what it is.
   That's how it is.”

   [Phone Ringing]

   Miss Christy: Hello? Hi, Jesse? I'm good. How are you doing? Yeah, no, I was, you know I
   was sick yesterday. I was so frustrated. Yeah, I’m better now, I’m better. I’m better, just
   frustrated, but better. Yeah. Oh Jesse. Which one? Garrell? She’s still here. Nobody wanted
   her. They look at her data and nobody wanted her. Yeah, you know, but what do you want to
   do? You know yeah. I was trying to touch base with you because I have a lot of things I need to
   ask you but in… No, I didn't. I didn't, because I came on Monday and I’ve been trying to catch
   up in a million and one things. Yeah. But, no, oh, come on Jess. I'm gonna--, I'm in a meeting
   and I have the CT guys from downtown waiting on me, so I'm gonna touch base with you.
   [Silence] What's going on? [Silence] Yes, I saw that email, let me have Miss Jackson call you
   back. [Silence]. Yeah. Yeah, let me have Jackson call you. [Silence] All right. Let me, let me--
   , all right. bye, bye. Bye. And let me tell you something, now that you’re saying that, one day
   somebody came to me and Miss Ramos came to me about the cell phones, and how are we gonna
   distribute the cell phones? I said, “Distribute them from the office.” She said, “Miss Clarke is
   having a meeting.” I said to her, now that you're saying it, I said to Miss Ramos, “Tell Miss
   Clarke if she could take the meeting in the conference room so you guys could distribute the
   phone.” I never told anybody you're not supposed to have meeting in your office. Not once have
   I told anybody that. So, if you can feel comfortable that someone walk in and tell you that I said-
   -, Miss Clarke, anything I have to say to you, I don't have to tell the staff, I tell it to you myself.

   Miss Clarke: I don't know Miss Christy, I've been here for the past few months, something has
   always said, and I said, “You know what, it’s is all right. If that's what she wants, that is fine.”
   And I tried to accommodate the best I can. I will say this and I am a little frustrated because I
   can't use the bathroom upstairs anymore, I can't use this bathroom anymore.
                              Business Email:Support@vananservices.com
                                  Website: www.vananservices.com
                                    Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 14 of 21 PageID #: 1157


                             Vanan Online Services
   Miss Christy: You're not supposed to use the student bathroom, Miss Clarke.

   Miss Clarke: I understand that.

   Miss Christy: Miss Wong has just finished two months of suspension unpaid for using the
   student bathroom during the course of the day.

   Miss Clarke: I know you told me that. Can I finish Miss Christy?

   Miss Christy: Yes, you can finish.

   Miss Clarke: I realized it’s causing me to have cramps running up and down, well, I'm not
   running, I'm taking the elevator but still holding my pee to go downstairs. I am so frustrated by
   it. [Phone Ringing] But I have been trying to accommodate it.

   Miss Christy: Hello? [Silence] Where Dr. Steel? Where is Dr. Steel? They could--, where are
   the people from Twitter? They could do it in 449. Just ask Mr. Rivera, call Mr. Rivera, and I'm
   in a meeting I'll be with them shortly. Ask Mr. Rivera if he could let them down into 449.
   Thank you.

   Miss Clarke: I’m peeing almost all the time now, all the time. When I get up, I'm probably
   going to need to pee, right?

   Miss Christy: So, Miss Clarke, you’re gonna blame me for that?

   Miss Clarke: No, I'm not blaming you for that. But I feel as if no accommodation is given
   towards me when it comes to my pregnancy. I used to have Mr. Cruz watch the bathroom
   upstairs so I can go in. They say, “Why are you not using the bathroom?” I said, “Oh, I gotta
   use it on the third floor now.” But it's hurting me.

   [Phone Ringing]

   Miss Christy: So, you're telling me that I'm supposed to break chance’s regulations.

   Miss Clarke: I'm not asking you to break chance’s--, but…

   Miss Christy: Hello? Hello? Yes. No, I’m in my office, I'm in the middle of something
   important. I told Mr.--, Miss [inaudible] [0:32:33] will drive Mr. Rivera in 449. It's in the
   library? All right. I told him to put it--, I told him to put them in 449, I'm coming. Thank you.
   Thanks, Mike.

   Miss Clarke: I'm not asking you to break chance’s regulations, but equal…

   Miss Christy: So, what are foundations [inaudible] [0:33:04]?
                            Business Email:Support@vananservices.com
                                Website: www.vananservices.com
                                  Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 15 of 21 PageID #: 1158


                              Vanan Online Services
   Miss Clarke: Because there are some accommodation that can be made for pregnancy,
   especially so late in the pregnancy.

   Miss Christy: So, what do you want me to do? Put a bathroom in your office?

   Miss Clarke: No, you could have asked Dana to find out if it's possible.

   Miss Christy: Why should I ask Dana? Why can't you ask her?

   Miss Clarke: I don't mind asking her, but I don’t wanna go over you and then you have a big…

   Miss Christy: Why are you raising your voice at me?

   Miss Clarke: I’m sorry, I apologize. If I raised my voice at that point, it was just me being
   passionate. So, I'm sorry if I did. But I don’t wanna go over you after you told me one thing I
   try to accommodate…

   Miss Christy: Did I stop you before Miss Wong incident? Didn't you always use the bathroom?

   Miss Clarke: I always used it upstairs.

   Miss Christy: When I found out Miss Wong had an OSI investigation and was suspended with
   pay for two months because she was using the student bathroom during the course of the day, I
   said to you, “Miss Clarke, don’t use it.”

   Miss Clarke: I know you told me.

   Miss Christy: Not because I want to be a mean person, I could have left you. I said, “Miss
   Clark, don't use the student bathroom.” Because for me is, I didn't even know that that was a
   problem until the woman from downtown said to me, that was what the woman was suspended
   for pay without. And I'm like, “Oh, shit.” And that's why I said to you, “Don't go in the student
   bathroom.”

   Miss Clarke: I know you told me but I feel like we can find out if there's a way for me to use the
   top because it's really, really hurting me.

   Miss Christy: And Miss Clarke, that’s why I said to you, “During the course of the day, work
   from downstairs that you don't have to be on the top floor.”

   Miss Clarke: But I still will have to go to the third floor, no matter how you look at it.

   Miss Christy: Miss Clarke, what do you want me to do?

   Miss Clarke: I'm not saying--, okay, Miss Christy. I'm gonna ask Dana if we can find out.
                              Business Email:Support@vananservices.com
                                  Website: www.vananservices.com
                                    Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 16 of 21 PageID #: 1159


                              Vanan Online Services
   Miss Christy: What do you want me to do? And that's one of the reasons why I said to you
   when I spoke to you that day, I said, “Miss Clarke, you're not functioning.” And I said, “If you
   need to take off.” That's why I said, “If you need to take off” because I think I said to you, “It is
   better for you to take off and take the time to get yourself together than for me to be constantly
   running you up, harassing you because that jeopardizes your job.” Miss Clark, I know for me, if
   I'm not well, you see me was sick last week, I stayed home. I know I could not function on the
   job. I told the superintendent, I called him up, I text him, I emailed him around 5:30, he called
   me up.

   Miss Clarke: But as a pregnant woman, Miss Christy, in all due fairness, as a pregnant woman,
   their equal EOC, states that even for DOE, even overrides the chancellor, and they say you have
   to make accommodation.

   Miss Christy: Miss Clarke, what accommodations do you want me to make there? You want me
   to bring the bathroom to you?

   Miss Clarke: I'm not saying you Miss Christy, I’m not saying you Miss Christy, but there can be
   accommodations laid for me to…

   Miss Christy: What I’m saying to you Miss Clarke, is, if you’re not well… [Phone Ringing]. I
   see pregnant women around here, I don't see them getting sick, I don't see no issue. Hello?

   Miss Clarke: Okay. And I'm not having any issues like that, either.

   Miss Christy: Yeah, it's the CT meeting, I'm coming down there.

   Miss Clarke: I'm not getting sick like that ether, Miss Christy. I have gone through my
   pregnancy, I've taken off only if need be. And I've come in and done my work. That's why I
   said if you say that I'm not operating well, then please let me know.

   Miss Christy: I'm saying to you, Miss Clarke, you're not performing at your best. If I'm telling
   you that, I'm telling you that. You're emotional. Miss Clarke, I'm telling you this, I’m serious,
   the worst thing for me is for this back and forth with you. When I say something and you start
   raising your voice and I have seen Malee point it out to you, because you say you're not doing it
   and you're doing it, whether you're aware of it. And you have talked about frustration, that is the
   one thing that sets me off is when you sit in front of me and speak to me in a disrespectful
   manner. And you're talking about people telling you things, Miss Clarke, people go tell you
   anything they want. And as a matter of fact, I'm not even entertaining that gossip. I'm not
   entertaining it, because every time that something goes out, it goes out with a flair. And if folks
   feel, and one of the things when you sat in that main office and was working from the main
   office, one of the things that I said to you is, “Do not work from that main office because you, as
   an administrator, have discuss personal issues, professional matters with people and you’re
   working with subordinates, you're talking about parents and school age, who pick up everything
   and take it and take it to another level and create havoc.” There are two parents in this building
                             Business Email:Support@vananservices.com
                                 Website: www.vananservices.com
                                   Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 17 of 21 PageID #: 1160


                              Vanan Online Services
   and in that office that take things and put a spin on it and create havoc in the whole system.
   You're talking about me wobbling, I am not--, you were standing there one day and I jokingly
   said something to you, I was joking with you. So, for that, that's my problem. You tell me I'm
   making fun of you, I'm demeaning you, why would I demean you?

   Miss Clarke: I do not know why you felt the need to.

   Miss Christy: Why would I demean you?

   Miss Clarke: I do not know why you felt the need to, but I tell you honestly, I know you do
   not…

   Miss Christy: I do not what, Miss Clarke, speak your mind, you’re speaking.

   Miss Clarke: I know you do not like me being pregnant. So, I try my best…

   Miss Christy: You know I don’t like you being pregnant?

   Miss Clarke: That's my feeling. Okay?

   Miss Christy: That’s your feeling.

   Miss Clarke: Since you say speak my mind, I wasn't going to say it, but you say speak my mind.
   Right? So, I try my best not to make my pregnancy and I feel like I've succeeded, cause I'm at
   the end of my pregnancy now. So, I try my best not to make my pregnancy an issue, because the
   first time we spoke with Millie, I saw that you had issues with and you talked about it so much
   about you having an issue with the other AP who had gotten pregnant and it was just so much for
   you and you see it was coming down.

   Miss Christy: It wasn't about the pregnancy. Don't misinterpret what I said to Millie. It wasn't
   about her pregnancy, because, see, here you go again, misrepresenting me. What I said to Millie
   was she did not perform and she used the pregnancy as an excuse, do not misrepresent me. Do
   not misrepresent me.

   Miss Clarke: If that's what you said, that's not what I heard. Fine. Okay, if that's what you said,
   that's not what I heard and that's not how I took it. I took it a different way and because of it, I
   try my best…

   Miss Christy: Miss Clarke, here is my piece, there is my piece, and this is gonna sound callous, I
   believe that, my only concern is that the work gets done.

   Miss Clarke: Okay, good.

   Miss Christy: That's my only concern. What I'm saying to you is your performance is my
   concern. If I have to remind you and call you on something and at the end of the day when I ask
                             Business Email:Support@vananservices.com
                                 Website: www.vananservices.com
                                   Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 18 of 21 PageID #: 1161


                               Vanan Online Services
   you to do a task it’s not done, that's my concern. That's my level of frustration. Your pregnancy
   is your personal life. [Phone Ringing]. So, that has nothing, as long as the work gets done…
   Yeah, they're in the room? All right, I’m coming. As long as the work gets done, and I'm telling
   you, this kind of conversation, back and forth is happening too many times. And there are a lot
   of times when I purposefully just don't say anything to you. There are things that I see that got
   screwed up, that got left, I left it alone. Miss Clarke, but I'm telling you this, it is school year, it
   is now May, I’m telling you this, the science fair was supposed to happen. When I got ready for
   the science fair, it wasn't done because you told me all the teachers said they weren’t gonna do it.
   You're an administrator. One of the issues that I had with you, before pregnancy or not, I said to
   you before, “You are overly friendly with the people you supervise. It makes it difficult to
   supervise them.” When you become so overly friendly with the school ED and the parents and I
   have had issues with you with that before you even became pregnant, so it has nothing to do with
   the pregnancy, it has to do with you. I said to you, “You are too close.” And not that you
   shouldn’t have a relationship with them, you cannot. But there's one other principal right now
   who’s complaining about his AP with a power, when you are too close to the people you
   supervise it makes supervision difficult. I have had staff member who walk in here to complain
   to me what other people out there are saying. The last time it happened, a year ago, I said to this
   particular parent, “What does that have to do with the child you’re supervising?” And she stood
   there hama, hama, hama. I said, “Get out.” When you sit in your office and open yourself for
   people to come to you and inflate and turn stories into ways that are not and you sit there and
   take it and breathe it in and foster it, that's where the breakdown comes. But I'm telling you this
   Miss Clarke, I am running the school. And I'm going to run it the way how I know I want
   results, I want results. This is a school in trouble, there are urgent needs. When I come to you
   and say, “Miss Clarke, I need to speak to you” especially after you saw a parent just left here this
   morning with a situation that occurred and I say to you, “Miss Clarke, I need to speak to you as
   soon as you get off the phone.” Miss Clarke, you don't get--, even if it's your lunch is going to
   begin and you get off the phone, you say, “Oh, shoot, Miss Christy wanna speak to me.” You
   come here and you say, “Miss Christy, what is it that you need? It’s my lunch, is it something
   that I could take care of after my lunch, but can I just run and get my lunch or you do you need it
   done now?” You could push back your lunch 15 minutes later. Or you say to me, “Miss Christy,
   I have to eat, can I do this after?” But check in with me to see what it is that I'm asking you for.
   But whether it is you forget and you're not saying you forget and let’s say you went upstairs and
   I'm calling you. Miss Clarke, what I said to you when I called you, I said, “You did not pick up
   your phone.” Meaning you didn’t press hold and pick up the phone.

   Miss Clarke: It didn’t ring.

   Miss Christy: That’s what you’re saying to me. But why I said that to you was because when I
   spoke to Miss Jackson, she's said, “Miss Clarke is in her office. I'm on the phone, I just got off
   the phone with her.” So, when I said to you, “Why don't you answer the phone?” I mean, and
   I've said it to Dejra, Dejra Vistal, when she’s speaking to somebody, she don't pick up…

   Miss Clarke: I will pick up for you, the first time it rang is the first time your stuff…

   Miss Christy: So, you’re saying it didn’t ring? So, my confusion was that you didn’t pick it up.
                              Business Email:Support@vananservices.com
                                  Website: www.vananservices.com
                                    Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 19 of 21 PageID #: 1162


                              Vanan Online Services
   Miss Clarke: But I kept trying to explain that to you, Miss Christy and you was like, “You're not
   hearing me.” I tried to explain that to you.

   Miss Christy: Because you were saying to me the first time it rang you picked it up was when
   you--, and I was trying to explain to you, “No that's not what I'm talking about, I'm talking about
   while you were on the phone with Miss Jackson, you could have picked it up.”

   Miss Clarke: Yeah, it didn’t ring.

   Miss Christy: So, that was the point I was trying to get across to you and you kept saying…

   Miss Clarke: If I was on the phone with Miss Jackson and you called, I would pick it up. If I'm
   in a meeting with someone and you called I pick it up, it did not ring and I was trying to tell you,
   “Miss Christy, your phone call did not ring.” And I said as soon as it rang I picked it up.

   Miss Christy: So, my explanation to you was saying, no I'm talking about while you were
   speaking to Miss Jackson, that’s what I was trying…

   Miss Clarke: Yeah, I know. But it didn’t ring. You get what I’m saying? It didn’t… So, I had
   to think maybe, because I had just got on the phone with Miss Jackson. I don't know if she told
   you, but I had just got on the phone with Miss Jackson, so I'm assuming when you was calling
   me, I probably was calling Miss Jackson. So, our phone got--, you was calling me yet I was
   calling Miss Jackson and it probably didn’t ring. Cause as soon as I got on the phone with you,
   Miss Jackson said, “Oh, this is Miss Christy.” So, I was going over the stuff that you told me to
   go over with Miss Jackson.

   Miss Christy: Let me go to the meeting.

   Miss Clarke: Go ahead, I know you have a meeting.

   Miss Christy: And I need you to be in the meeting, [inaudible] [0:45:23] so I’m asking you to
   get yourself together.

   Miss Clarke: Okay.

   Miss Christy: And I’m gonna pull Ramos.

   Miss Clarke: Miss, let me tell you something, I know you think it is Miss Ramos, but it wasn’t
   Miss Ramos, it was Miss Thompson who said to me. And she didn't say it in a bad way, she
   said, “Miss Clarke, I’m so…” What she said? She feels so like an easy, but that's not the word
   she used, but she feels so easy coming in here, but Miss Christy told me that I can come in here
   anyway because you’re supposed to be meeting in--, I shouldn’t be having any meeting in the
   office, I’m supposed to be meeting in the conference room. So, it wasn’t Miss Ramos.

                             Business Email:Support@vananservices.com
                                 Website: www.vananservices.com
                                   Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 20 of 21 PageID #: 1163


                             Vanan Online Services
   Miss Christy: No, I said to her, because you want to explain to me and said she was in the
   meeting and I said…

   Miss Clarke: Miss Ramos could have came to you because Miss Ramos come and knock on my
   door all the time when I have a meeting.

   Miss Christy: I said, “You gotta distribute the phone, tell Miss Clarke if she could take the
   meeting to a conference room.”

   Miss Clarke: No, she never--, she could have knocked on your door many times, because like,
   recently like, if I'm in a meeting, I'm like, “Just give me two minutes.” Because they can have
   the child wait for two minutes before they come, because they come early, they come early.
   They don't come when…

   Miss Christy: Because the complaint was that they can’t give out the phones because…

   Miss Clarke: But they come early, they don't come at 2:20.

   Miss Christy: So, they come in before the time?

   Miss Clarke: They come in before the time and [inaudible] [0:46:36]. Okay.

   [Background Noise]

   [Audio Ends] [0:48:41]




                            Business Email:Support@vananservices.com
                                Website: www.vananservices.com
                                  Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-4 Filed 11/08/19 Page 21 of 21 PageID #: 1164




                                 Certificate of Transcription


            Transcription of “MeetingMay202016.m4a AND Ramos.m4a”
                                     From “English” to “English”

   We, Vanan Online Services, Inc. a professional transcription company, hereby certify that
   the above-mentioned document(s) has/have been transcribed by our qualified and
   experienced transcriber(s) is/are accurate and true transcription of the original document(s).

   This is to certify the correctness of the transcription only. Our transcriber is in no way
   related, by immediate family ties or marriage, to any parties related to the materials
   transcript.

   A copy of the transcription is attached to this certification.




                  Date: 11th September of 2019

   Vanan Online Services, Inc.
   EIN XX-XXXXXXX
   ATA Member #266532
   ISO 9001:2015




                    4444 Germanna Hwy., Ste. 365 • Locust Grove, VA 22508
                                   Office: (888) 535-5668
                             Email: support@vananservices.com
                              Website: www.vananservices.com
